Mr. Justice CATRON
delivered the opinion of the court.
The question in this ease is, whether the land claimed was private property when we acquired California by treaty, or whether it then was part of the public domain of Mexico, and now belongs to the public lands of the United States.'
1. If it was private property, it must have become so by the grant of a vested interest, that was good in equity; made by •.the granting power in the Territory of California, being authorized to exercise the sovereign power, as no other authority could divest the public title.
2. If the land in dispute was acquired by the United States, as public property, then the courts of justice have no jurisdiction of the subject matter, and cannot interfere. This is a postulate, not open to controversy. United States v. Forbes, 15 Peters, 182.
That the Mexican authorities, exercising the granting power in California, conferred no title on Garcia, we think satisfactorily appears, for the reasons set forth in the opinion of Judge Hoffman, delivered in the District Court, and found in the records, the most material parts of which opinion we adopt.
The district judge says:
“ In support of his claim, the appellant exhibits an order of Michelterona, dated November 15, 1844, which is as follows: < According to your memorial of the 14th instant, you ask for the grant of a passpbrt to penetrate into the points of the coast on\the .northern line of this country, with the object of locating a tract of land of the extent of eight to nine leagues, since that which you now occupy with your personal property is so limited.’ By this order, you are empowered to appear before the *281military commanding authority of that frontier, in order that, after an examination, you may proceed to your research after the tract of land you ask for, as a recompense for the services rendered by you to the nation.
“ ‘ If you should happen to select any tract of land, you are empowered to occupy it with your said property, and to take possession of it while the usual procedure is being prosecuted, presenting the requisite sketch.
“ ‘ God and liberty. Manuel Micheltorena.
“ * Monterey, November 15, 1844.

“‘To Don Rafael Garda, at his rancho.’

“ Availing himself of the permission thus granted, the claimant appears to have selected a tract of land, and to have occupied and improved it to some extent. No steps, however, were taken by him to obtain a title until March 4th, 1846, when Garcia addressed a petition to Gov. Pico, in which, after referring to the order of Micheltorena, he solicits a grant of the land. Gov. Pio Pico, by a marginal order, dated April 7th, 1846, referred the petition to the alcalde of San Rafael, for the usual informe. On the 29th of April, 1846, the alcalde reported that the land did not belong to any private individual. The foregoing constitutes all the evidence of title-produced by the claimant. It is not pretended that any grant was ever issued for the land, or that any further action whatever.was taken by Pio Pico on receiving the alcalde’s informe. Whether he determined not to grant the land, or whether he omitted to do so in consequence of the distracted condition of public affairs, we are ignorant. One fact is clear: no grant was obtained by the claimant.
“ A mere petition to search for land, such as that given to the present claimant, finds no place in the Mexican system.
“ The-application of Garcia to Micheltorena was for a passport to enable him to search for land. In granting this, and also the permission to put his cattle upon the tract he might select, Micheltorena in no respect bound himself or- his successors to issue a final title. Such seems to have been the view of Pio Pico and the claimant himself, for a petition, accompanied by the usual diseno, is formally presented to *282that officer, and by him referred for information, as in other eases.
“ If this claim is to be confirmed, every provisional license or permission temporarily to occupy land must be held to constitute an equitable title, provided the claimant has availed himself of the permission — a ruling which would astonish no one more than the old inhabitants of the country, by whom the importance of obtaining a ‘title’ from the Governor was well understood.
“For aught we know, Pio Pico, when the petition was subsequently presented, found it inexpedient to grant the land; and if the claimant, under a mere permission to occupy it with his cattle, has built a house upon it, and for two years omitted any effort to procure a title, he must attribute the loss of the land to his own neglect.”
The board of commissioners unanimously rejected the claim, from whose decision Garcia, the claimant, appealed to the District Court. There the judgment of the board was reversed, on a division of opinion, and a decree entered, confirming the elaim, probably with a view of transmitting the cause to this court for final determination.
For the reasons above stated^ it is ordered that the decree of the District Court be reversed. And the court below is directed to dismiss the petition 5 for which purpose, the cause is remanded.